PER CURIAM.
This is a companion case to King v. Keller, Fla., 117 So.2d 726. In this case the employer and its carrier question the award of compensation to decedent’s first wife, Mary O. Keller. Their questions of course become moot if the first wife, in the further proceedings before the deputy commissioner for which the cause was remanded, fails to destroy the presumption of the validity of decedent’s marriage to the second claimant, Mary Lee King.
For this reason, we hereby deny this petition for writ of certiorari but with express permission to the petitioners here to reapply, should they so desire, for such writ following the conclusion of the further proceedings ordered in the companion case.
It is so ordered.
THOMAS, C. J., and TERRELL, ROBERTS, THORNAL and O’CONNELL, JJ., concur.